15-2749
    Meng v. Yates
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 226 441

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of January, two thousand seventeen.

    PRESENT:
             ROBERT D. SACK,
             PETER W. HALL,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    XIANGYU MENG, AKA XIANG YU MENG,
             Petitioner,

                    v.                                               15-2749
                                                                     NAC
    SALLY Q. YATES, ACTING UNITED
    STATES ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                     Louis H. Klein, The Kasen Law Firm,
                                        PLLC, Flushing, N.Y.


    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting
    Attorney General Sally Q. Yates is automatically substituted for
    former Attorney General Loretta E. Lynch as Respondent.
FOR RESPONDENT:                Benjamin C. Mizer, Principal Deputy
                               Assistant Attorney General; Anthony
                               C. Payne, Assistant Director;
                               Kathleen Kelly Volkert, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice, Washington,
                               D.C.

      UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

      Petitioner Xiangyu Meng, a native and citizen of China,

seeks review of a July 30, 2015, decision of the BIA affirming

a December 24, 2013, decision of an Immigration Judge (“IJ”)

denying Meng’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). In re

Xiangyu Meng, No. A205 226 441 (B.I.A. July 30, 2015), aff’g

No. A205 226 441 (Immig. Ct. N.Y. City Dec. 24, 2013). We assume

the   parties’   familiarity    with   the   underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions. See Yun-Zui Guan v. Gonzales, 432
F.3d 391, 394 (2d Cir. 2005). The applicable standards of review

are well established. See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).



                                  2
    For asylum applications like Meng’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

circumstances,” base a credibility finding on an applicant’s

“demeanor, candor, or responsiveness,” the plausibility of his

account, and inconsistencies in his statements and other record

evidence “without regard to whether” those inconsistencies go

“to the heart of the applicant’s claim.” 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64. “We

defer . . . to an IJ’s credibility determination unless . . .

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.” Xiu Xia Lin, 534 F.3d at 167.

Further, “[a] petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005) (internal quotation marks omitted)

(emphasis in original). For the reasons that follow, we

conclude that substantial evidence supports the agency’s

determination that Meng was not credible.

    Initially, Meng does not challenge the agency’s reliance

on the inconsistencies concerning his baptism classes in the

United States and the last church service that he attended with


                              3
his wife, and those inconsistencies stand as appropriate bases

for the credibility determination. See Norton v. Sam’s Club,

145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued

in the briefs are considered waived and normally will not be

addressed on appeal.”).

     The agency also reasonably based the credibility

determination on inconsistency among Meng’s testimony,

application, and fine receipt regarding when he was released

from detention. See Xiu Xia Lin, 534 F.3d at 163-64. In his

application and testimony, Meng stated that he was arrested on

June 12, 2011, and released 3 days later after his parents paid

a 3,000 renminbi fine. However, Meng’s fine receipt was dated

April 18, 2011—two months before Meng claims he was arrested.

Meng contends, as he did on appeal before the BIA, that the

English translation of his fine receipt could be incorrect.

Before the IJ, Meng’s attorney argued that the “4” on the original

Chinese version might actually be a “6,” which would reflect

a June rather than April date. Both the IJ and interpreter

examined the letter. The IJ ultimately accepted the official

translation, submitted by Meng, which reflected the April date.

The IJ did not err by doing so.       See Siewe v. Gonzales, 480 F.3d
160, 167 (2d Cir. 2007) (“Decisions as to . . . which of competing


                                  4
inferences to draw are entirely within the province of the trier

of fact.” (internal quotation marks omitted)).

     Finally, the adverse credibility determination was

properly based on inconsistencies in the record about where Meng

has lived since arriving in the United States. See Xiu Xia Lin,
534 F.3d at 163-64. On both of his asylum applications, Meng

listed his address as 4004 Bowne Street; he also testified that

he has lived at that address since arriving in the United States.

However, Meng’s marriage certificate listed 35-28 Union Street

as the couple’s marital address. When confronted with this

discrepancy, Meng first testified that the Union Street address

was his wife’s, then testified that he lived there “once in a

while,” and later testified that he had moved there and no longer

lived at the Bowne Street address. The IJ was not compelled to

accept Meng’s explanation that he testified inconsistently

because he was nervous, and Meng’s various explanations for the

discrepancy between his application and marriage certificate

only added inconsistencies to the record. See Majidi, 430 F.3d

at 80.

    Given   the   foregoing   inconsistency   and   corroboration

findings,   substantial    evidence   supports      the   agency’s

credibility determination. See Xiu Xia Lin, 534 F.3d at 167.


                                5
That determination is dispositive of Meng’s claims for asylum,

withholding of removal, and CAT relief because all three claims

are based on the same factual predicate.   See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              6